                Case 16-01277-LMI   Doc 328   Filed 01/03/19     Page 1 of 15



      TAGGED OPINION




      ORDERED in the Southern District of Florida on January 2, 2019.




                                         Laurel M. Isicoff
                                         Chief United States Bankruptcy Judge




_____________________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
      _____________________________
                                    )
      In re                         )     CASE NO. 15-20614-LMI
                                    )     CHAPTER 7
      LEONIDAS ORTEGA TRUJILLO,     )
                                    )
                     Debtor.        )
                                    )
                                    )
      ROBERT A. ANGUEIRA,           )
      Chapter 7 Trustee,            )
                                    )
                     Plaintiff,     )
                                    )
      vs.                           )     ADV. NO. 16-01277-LMI
                                    )
      LEONIDAS ORTEGA TRUJILLO,     )
      et al.,                       )
                                    )
                     Defendants.    )
                                    )

                ORDER AND MEMORANDUM OPINION DENYING CORPORATE
        DEFENDANTS’ ORE TENUS MOTION FOR JUDGMENT ON PARTIAL FINDINGS
            Case 16-01277-LMI   Doc 328       Filed 01/03/19   Page 2 of 15




     The Court conducted a hearing on December 17, 2018, on an ore

tenus motion for judgment on partial findings (the “Motion”) made

by defendants TLG The Language Group, LLC; I.F. Multicultural

Interactive     Solutions,      LLC;   TL2      Travel     Live      &    Learn,     LLC;

Infiservice, Corp.; Grupo IF-USA, Inc.; Panama Investment Moon

Corporation;     and    LTG   Foundation       (collectively,        the       “Corporate

Defendants”).        Having reviewed the record in this proceeding,

including inter alia (i) the Second Amended Complaint [ECF #46]

and (ii) pleadings setting forth legal argument relevant to the

Corporate Defendants’ Motion, 1 and having reviewed applicable law,

including    inter     alia   (i)   the   cases      listed     in       the    Corporate

Defendants’ Notice of Filing Authorities in Support of Corporate

Defendants’ Motion for Directed Verdict [ECF #323] and (ii) the

cases cited by the parties during the December 17th hearing, the

Court announced its bench ruling on the record at the conclusion

of the hearing.        The following order memorializes and supplements

the bench ruling issued by the Court on December 17, 2018.




1 Recent pleadings in which the parties argued matters germane to
the Corporate Defendants’ Motion include: (i) Plaintiffs’
Emergency Verified Motion for Prejudgment Writ of Attachment and
Preliminary Injunctive Relief [ECF #281, pp. 10-11/13], (ii)
Objection of Corporate Defendants to Plaintiffs’ Emergency
Verified Motion for Prejudgment Writ of Attachment [ECF #285, pp.
10-12/17], and (iii) Corporate Defendants’ Emergency Motion for a
Status Conference [ECF #298, p. 3/7].

                                          2
           Case 16-01277-LMI   Doc 328       Filed 01/03/19   Page 3 of 15



  I.     The Standard of Review

       This matter came before the Court on the Corporate Defendants'

Motion for Judgment on Partial Findings pursuant to Rule 52(c) of

the Federal Rules of Civil Procedure, made applicable to this

adversary proceeding pursuant to Rule 7052 of the Federal Rules of

Bankruptcy Procedure.       The Corporate Defendants argued the Motion

at the closing of the Plaintiffs' case in chief in this adversary

proceeding.

       "Rule 52(c) applies in cases where the court acts as both

judge   and   finder   of   fact.    Accordingly,             the   court    resolves

conflicts in the evidence and also makes credibility assessments.

. . .    Moreover, in evaluating the evidence[,] the court makes no

special inferences in favor of the nonmoving party." Quantachrome

Corp. v. Micromeritics Instrument Corp., 97 F. Supp. 2d 1181, 1184

(S.D. Fla. 2000) (citations omitted), aff’d in part on other

grounds, vacated in part on other grounds, 15 F. App’x 848 (Fed.

Cir. 2001). A trial court may enter judgment on partial findings

where the plaintiff fails to make out a prima facie case, or where

the plaintiff makes out a prima facie case but the court determines

that a preponderance of the evidence cuts against the plaintiff’s

claim. Stokes v. Perry, No. 94 CIV. 05730(RO), 1997 WL 782131, at

*9 (S.D.N.Y. Dec. 19, 1997) (citation omitted).

       It is the Plaintiffs’ burden to prove every element of the

claims they assert against the Corporate Defendants. See Schaffer

                                         3
             Case 16-01277-LMI      Doc 328       Filed 01/03/19    Page 4 of 15



ex rel. Schaffer v. Weast, 546 U.S. 49, 57 (2005) (“[W]e have

usually assumed without comment that plaintiffs bear the burden of

persuasion regarding the essential aspects of their claims.”);

Little v. NCR Corp., 1995 WL 929019, at *3 (N.D. Ga. Dec. 7, 1995)

(“At trial, Plaintiff bears the burden of proving each element of

the causes of action pleaded in Plaintiff's Complaint.”).                                 Only

when the Plaintiffs have met their initial burden, does the burden

then      shift   to    the   Corporate      Defendants        to       either   rebut     the

Plaintiffs’ evidence, or, where appropriate, put on proof of any

statutory defenses on which the Corporate Defendants might rely.

        In this proceeding, the Corporate Defendants argue that the

Plaintiffs have failed to meet their burden regarding the Trustee’s

claims for alter ego as a matter of law and have failed to meet

their legal burden with respect to asserting a nominee claim.

        The underlying issue in this adversary proceeding is whether

and to what extent the Corporate Defendants were, on the petition

date, 2    property     of    the   bankruptcy        estate       of    Leonidas    Ortega

Trujillo (“LOT” or the “Debtor”) under 11 U.S.C. § 541.                            In making

that determination, what efforts have been made after the petition

date and what changes have been made after the petition date may

be     relevant    to     put   prepetition          conduct        into    context,      but

postpetition       conduct      does   not        otherwise    change       what    was    the

situation on the petition date.

2   The Debtor filed bankruptcy on June 11, 2015 (the “petition date”).

                                              4
           Case 16-01277-LMI   Doc 328       Filed 01/03/19    Page 5 of 15



  II.     Count 2 – Equitable Ownership

     The Corporate Defendants argue that the Trustee is clearly

relying on the nominee theory in order to establish equitable

ownership, and that, as a matter of law, that argument fails

because    the   nominee   theory   only        applies       in   taxpayer   cases.

Moreover, the Corporate Defendants argue, the Trustee may only

rely on the Florida law on resulting trusts to establish an

equitable ownership claim, which the Trustee has failed to do both

in his pleadings and in his proof.             The Court does not agree.

     Federal courts are not as rigid with respect to the nominee

theory as the Corporate Defendants would argue.                         Courts have

recognized that the nominee theory is not exclusive to cases in

which the claims are made to establish taxpayer liability. See,

e.g., Followell v. United States (In re Gurley), 357 B.R. 868

(Bankr. M.D. Fla. 2006), remanded on other grounds, 2009 WL 2901226

(M.D. Fla. Sept. 10, 2009); Menchise v. Steffen (In re Steffen),

464 B.R. 450, 460 (Bankr. M.D. Fla. 2012), aff’d sub nom., Daer

Holdings, LLC v. Menchise (In re Steffen), 2014 WL 11428827 (M.D.

Fla. Mar. 13, 2014), aff’d per curiam, 611 Fed. App’x 677 (11th

Cir. 2015).




                                         5
            Case 16-01277-LMI    Doc 328       Filed 01/03/19    Page 6 of 15



     In the Steffen bankruptcy case, the bankruptcy court entered

judgment in favor of the trustee on the trustee’s nominee claim, 3

holding that, based on the nominee theory, the debtor continued to

maintain an equitable ownership interest in property that had been

sold by the bankruptcy estate.             The bankruptcy court decided, in

determining whether property was held by a nominee of the debtor,

to apply the test from Shades Ridge Holding Company, Inc. v. United

States, 888 F.2d 725 (11th Cir. 1989) (“Shades Ridge”), which

considers

     (i) the control the taxpayer exercises over the nominee

     and its assets; (ii) the family relationship, if any,

     between the taxpayer and the corporate officers; and

     (iii) the use of corporate funds to pay the taxpayer's

     personal expenses.

Menchise v. Steffen (In re Steffen), 464 B.R. at 460 (citing

Shades Ridge at 729).

     The United States District Court for the Middle District of

Florida (the “District Court”) affirmed the bankruptcy court’s

ruling that the nominee theory could apply to the trustee’s claim

against   the   property.       Daer   Holdings,       LLC      v.   Menchise   (In   re

Steffen), 2014 WL 11428827, at *4.              The Corporate Defendants argue




3Daer Holdings, LLC v. Menchise (In re Steffen), 2014 WL 11428827,
at *3 n. 5(“judgment was entered in favor of the Trustee in part
(nominee theory)”).

                                           6
           Case 16-01277-LMI   Doc 328       Filed 01/03/19   Page 7 of 15



that in the Steffen appeal to the District Court, (i) the parties

agreed that the nominee theory applied and (ii) the nominee claim

belonged to the IRS when it intervened.              The Corporate Defendants’

arguments are a misreading of the District Court’s opinion.

     It is clear from the bankruptcy court’s and the District

Court’s opinions that the Steffen trustee sought a determination

that the property at issue was property of the bankruptcy estate

based on the nominee theory, a claim that the IRS also made when

it intervened.         And the District Court stated that the parties

agreed that the correct test to determine whether the purchaser of

the property was the nominee of the Debtor was the Shades Ridge

test, not that the parties agreed that the nominee theory applied

in general. Daer Holdings, LLC v. Menchise (In re Steffen), No.

2014 WL 11428827, at *5.           Ultimately, the United States Court of

Appeals    for   the    Eleventh    Circuit     concluded      that    neither    the

bankruptcy court nor the District Court committed reversible error

when both lower courts applied the Shades Ridge test to determine

that the purchaser was the debtor’s nominee. Daer Holdings, LLC v.

Menchise (In re Steffen), 611 Fed. App’x 677.

     The    Corporate      Defendants        also   incorrectly       rely   on   the

District Court’s opinion in Steffen to support the Corporate

Defendants’ argument that, under Florida law, only a resulting

trust claim would enable the Trustee to prevail on his equitable

ownership count.        In Steffen, the District Court cited Towerhouse

                                         7
           Case 16-01277-LMI    Doc 328       Filed 01/03/19   Page 8 of 15



Condominium, Inc. v. Millman, 475 So. 2d 674, 677 (Fla. 1985)

(“Towerhouse”)      in    support    of   its     holding      that    “Florida      law

recognizes that bare legal title is not determinative of all

property rights, and that an ownership interest may be with a party

who is not the titleholder of record.” Daer Holdings, LLC v.

Menchise    (In    re    Steffen),    2014      WL   11428827,      at   *5    (citing

Towerhouse).      The Corporate Defendants are correct that Towerhouse

is a resulting trust case.          But it is clear that the District Court

was using Towerhouse to illustrate that, under Florida law, bare

legal title is not the end stop in determining ownership; not that

resulting trusts are the sole available method to resolve that

issue.

     This is underscored by the District Court in a footnote

quoting another Florida district court - “While the federal courts

generally apply the law of the forum state (in this case, Florida)

to resolve nominee, alter-ego and similar questions, Florida, like

many states, does not have a bright-line test for determining

nominee ownership.        Therefore, federal common law applies.” Daer

Holdings, LLC v. Menchise (In re Steffen), 2014 WL 11428827, at *4

n.6 (quoting United States v. Dornbrock, 06-61669-CIV, 2008 WL

769065, at *5 (S.D. Fla. Jan. 17, 2008), aff’d, 309 Fed. App’x 359

(11th    Cir.   2009));    accord    Followell       v.   United      States   (In    re

Gurley), 357 B.R. 868 (Bankr. M.D. Fla. 2006) (in a non-taxpayer

case involving the Environmental Protection Agency, the bankruptcy

                                          8
         Case 16-01277-LMI   Doc 328       Filed 01/03/19   Page 9 of 15



court referred to the nominee theory in holding that the debtor’s

wife was the debtor’s nominee with respect to the debtor’s assets

and that the debtor was the equitable owner of all he had tried to

transfer to his wife), remanded on other grounds, 2009 WL 2901226

(M.D. Fla. Sept. 10, 2009).

     The Corporate Defendants incorrectly assert that the Trustee

has no claim cognizable under Florida law.              The Trustee relies on

Florida property law concepts – as do the nominee cases cited by

both parties.    There are many Florida cases that give effect to a

non-title holder’s equitable interest in property independent of

a resulting or constructive trust theory. See, e.g., Miller v.

Berry, 82 So. 764 (Fla. 1919) (judgment creditors have no rights

in property transferred to a judgment debtor by deed that “vested

no beneficial interest” in the judgment debtor, and “beneficial

owner . . . is not estopped to assert his ownership as against

such [judgment] creditor[s]”); Christensen v. Bowen, 140 So.3d

498, 501-02 (Fla. 2014) (describing a “bare legal title” exception

to the dangerous instrumentality doctrine); Ball v. Ball, 335 So.2d

5 (Fla. 1976) (in a marriage dissolution proceeding, “record title

[ordinarily] speaks for itself” but there is a “special equity”

exception).     To paraphrase the Trustee’s counsel, Mr. Rosendorf,

“they call it [i.e. bare legal title] lots of things – nominee is

just one name.” See, for example, Fla. Stat. §§ 607.07401(1), (7)

(2018) (In the context of derivative actions, Florida law expressly

                                       9
             Case 16-01277-LMI    Doc 328        Filed 01/03/19   Page 10 of 15



defines a shareholder authorized to “commence a proceeding in the

right   of    a   domestic   or    foreign         corporation”      to   “include[]   a

beneficial owner whose shares are . . . held by a nominee on his

or her behalf.”).

     Because the Trustee has established a prima facie case of

equitable ownership under Florida law, the Corporate Defendants’

motion on that ground is denied.

  III. Count 1 – Alter Ego

     The Corporate Defendants argue that the Court must enter

judgment in their favor on Count I of the Complaint because there

is no dispute that the Debtor is not a shareholder of any of the

Corporate Defendants and therefore, as a matter of law, the Trustee

is not entitled to an alter ego ruling.

     The test under Florida law to establish a claim for alter

ego/piercing the corporate veil has three parts:

     (1) the shareholder dominated and controlled the

     corporation to such an extent that the corporation's

     independent existence, was in fact non-existent and the

     shareholders were in fact alter egos of the corporation;

     (2) the corporate form must have been used fraudulently

     or for an improper purpose; and

     (3) the fraudulent or improper use of the corporate form

     caused injury to the claimant.




                                            10
           Case 16-01277-LMI    Doc 328        Filed 01/03/19    Page 11 of 15



Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1349

(11th Cir. 2011) (citing Gasparini v. Pordomingo, 972 So.2d 1053,

1055 (Fla.3d DCA 2008)).

      In Molinos, the Eleventh Circuit held that Florida law would

require shareholder status but then acknowledged Walton v. Tomax

Corp., 632 So.2d 178, 181 n. 2 (Fla. 5th DCA 1994) in which the

marital relationship between the shareholder and the defendant was

such that the economic proceeds of the corporation would “likely

benefit the entire family unit.” Molinos at 1350. And the Eleventh

Circuit held that in such an instance, the Florida Supreme Court

would likely find that relationship dispositive.

      The Eleventh Circuit recognized the interest of the defendant

in   the   corporation     through     the       familial        relationship.   The

Corporate     Defendants       argue      that       the        familial-relationship

exception is limited to husband and wife.                   However, that reading

of Molinos is too narrow.        First, Molinos talks about the benefit

to “the entire family unit”.              There is no reason to limit the

family unit to husband and wife. Indeed, Molinos several times

mentions “ownership” as the focus of Dania Jai-Alai Palace, Inc.

v. Sykes, 450 So.2d 1114 (Fla. 1984) (“Sykes”). See, e.g., Molinos

at 1349 (“The theme of ownership underlies Florida’s leading case

on piercing the corporate veil.” (citing Sykes)).

      Therefore, the Court finds that it is in fact ownership,

whether through a family unit or any other “relationship with the

                                          11
             Case 16-01277-LMI   Doc 328        Filed 01/03/19   Page 12 of 15



corporation under any theory that would warrant holding him liable

for the debts of the corporation” Molinos at 1350 (quoting Sykes

at 1118), that is the controlling inquiry dictated by Molinos.

Consequently, the Court does not need to decide whether it can

disregard the holding of Molinos. The Court’s ruling is completely

consistent with the ruling in Molinos.

       In this case the Trustee has presented evidence that, even

were   the    stock   or   beneficial      interests        held    by   the     Debtor’s

children, the Debtor derived all, or most, of the benefit in the

various Corporate Defendants. That is certainly sufficient to

defeat the Corporate Defendants’ Motion at this juncture.

       Moreover, the implicit interest due to familial relationship

that the Eleventh Circuit recognized in Molinos as an exception to

the “shareholder” rule is even more telling when the allegation of

the plaintiff is that the defendant is, in truth, the true owner

of a corporation, such as is the allegation of the Plaintiffs with

respect to the equitable ownership claim.                        There is no factual

distinction between the presumed economic benefit and consequent

availability of alter ego as a theory of recovery arising from the

bonds of family, and the presumed economic benefit arising from

actual equitable ownership if so proven.

       Molinos acknowledges that Sykes looks at ownership as the

controlling issue.         The Corporate Defendants’ only argument is

that because the Debtor is not the record shareholder of any of

                                           12
          Case 16-01277-LMI     Doc 328        Filed 01/03/19   Page 13 of 15



the Corporate Defendants, the Plaintiffs’ alter ego claim must

fail; that argument is flawed and the Motion is denied.

     The Court also rejects the Corporate Defendants’ argument

that alter ego cannot apply to a trust; the Court finds that there

is sufficient case law to support the Trustee’s claims.                          The

“trust” at issue is defendant LTG Foundation, which the Trustee

has alleged is a sham Panamanian foundation created by the Debtor,

with the assistance of Mossack Fonseca & Co., to shield assets

from creditors [ECF #46, p.7, para. 29].                 The Corporate Defendants

cite a bankruptcy opinion in which the court “doubts that[,under

Florida   law,]   the   alter    ego      doctrine       applies     to   irrevocable

trusts.” Henkel v. The Brothers Mill, Ltd. (In re Eddy), 2015 WL

1585513, at *4 (Bankr. M.D. Fla. Apr. 3, 2015).                      That opinion is

not persuasive here because (i) the Corporate Defendants concede

that LTG Foundation is not an irrevocable trust – if in fact LTG

Foundation is a trust at all [ECF #16, p.6, para. 14](the trustee

in Eddy conceded that the trust at issue “was created as a valid

irrevocable trust” under Florida law), and (ii) the court in Eddy

expressly limited its ruling to “the circumstances presented in

this case” and recognized that, outside of Florida, some courts

have applied alter ego to trust relationships. Id.

     The Court finds more persuasive a Florida appellate court

opinion that reversed a trial court’s entry of summary judgment on

the issue of whether a non-profit corporation can be the alter ego

                                          13
         Case 16-01277-LMI    Doc 328        Filed 01/03/19   Page 14 of 15



of an individual. Barineau v. Barineau, 662 So. 2d 1008 (Fla. 1st

DCA 1995).    The Barineau court acknowledged that “[t]he equitable

character of the [alter ego] remedy permits a court to look to the

substance of the organization, and its decision is not controlled

by the statutory framework under which the corporation was formed

and   operated.”   Id.   at   1009   (citation          omitted).         Here,    the

Plaintiffs have created a sufficient factual record for the Court

to find cause to look beyond the form of LTG Foundation, including,

inter alia, the fact that the Debtor and his wife are the only

persons who have ever received any distributions from the LTG

Foundation,    notwithstanding       the         Debtor’s      transfer       of   his

beneficial interest in LTG Foundation to his children (which the

children may or may not have later disclaimed).

      For these reasons, the Corporate Defendants’ Motion as to

Count 1 is denied.

  IV.   Count 3 - Turnover

      The Corporate Defendants argue that, since the Corporate

Defendants in the Unites States are now in an assignment for the

benefit of creditors, there is nothing to turn over.                   However, the

Trustee’s counsel correctly argued that in the absence of proof by

the Corporate Defendants that there are NO remaining assets subject

to turnover, the Court cannot make any finding that there are none.




                                        14
             Case 16-01277-LMI   Doc 328        Filed 01/03/19    Page 15 of 15



  V.     Damages

       The     Corporate   Defendants      argue       that      the   Plaintiffs    have

failed to put on proof of any damages.                   The Court finds that the

Plaintiffs have put on evidence of damages; the quality of that

evidence will be determined if and at such time as that alternative

remedy is required. The Court does not see the need to go through

the damages evidence in connection with this ruling.                        Because, as

the    Court    previously   noted,     the       Court’s        decision   to    enter   a

judgment on partial findings under Rule 52(c) is discretionary,

Fed. R. Civ. P. 52(c) (“The court may, however, decline to render

any judgment until the close of the evidence.”), the Court declines

to exercise such discretion with respect to the damages issue.

       Based on the foregoing, therefore, it is -

       ORDERED that the Corporate Defendants’ Motion is denied.

                                        ###
COPIES TO:
Robert A. Angueira, Esq.
Joanne Gelfand, Esq.
Jeffrey Kucera, Esq.
Corali Lopez-Castro, Esq.

CLERK TO SERVE:
Leonidas Ortega Trujillo
2333 Brickell Avenue, Apt. 1117
Miami, FL 33131




                                           15
